                          1
                          2
                          3                                                         JS-6
                          4
                          5
                          6
                          7
                          8                  IN THE UNITED STATES DISTRICT COURT
                          9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                      10                                             )
                              RUBEN T. VARELA,                           Case No: 8:17-cv-01695-AG-JCG
                      11
                                                                     )
                                                                     )
                                          Plaintiff,                 )
                      12                                             )   ORDER GRANTING
                      13
                                                                     )   STIPULATION OF DISMISSAL
                              vs.                                    )
                      14
                                                                     )   WITH PREJUDICE AS TO
                                                                     )   DEFENDANT EQUIFAX
                              EQUIFAX INFORMATION                    )
                      15      SERVICES LLC,                          )   INFORMATION SERVICES LLC
                                                                     )
                      16                                             )
                                          Defendant.                 )
                      17                                             )
                                                                     )
                      18                                             )
                                                                     )
                      19                                             )
                      20
                      21            Plaintiff Ruben T. Varela (“Plaintiff’) and Defendant Equifax Information
                      22      Services LLC (“Equifax”) have announced to the Court that all matters in
                      23      controversy against Equifax have been resolved. A Joint Stipulation of Dismissal
                      24      with Prejudice has been signed and filed with the Court. Having considered the
                      25      Joint Stipulation of Dismissal with Prejudice, the Court makes and delivers the
                      26      following ruling:
                      27            IT IS ORDERED that the claims and causes of action asserted herein by
                      28      Plaintiff Ruben T. Varela against Defendant Equifax Information Services LLC are


   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651                                               1–
    (949) 376-3500
                          1   in all respects dismissed with prejudice to the refiling of same, with court costs to
                          2   be paid by the party incurring same.
                          3         DATED this 11th day of October, 2018.
                          4
                          5
                          6
                          7
                                                                      Andrew J. Guilford
                                                                      UNITED STATES DISTRICT JUDGE
                          8
                          9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651                                                  2–
    (949) 376-3500
